 



Exhibit 10(iii)(A)(3)
Includes 409A and CIC Changes
FORM FOR NEW PARTICIPANTS
Note: This form should not be used for benefit increases.
Received by HR ________________
The Interpublic Senior Executive Retirement Income Plan
Participation Agreement
               WHEREAS,                     (the “Participant”) is a senior
executive of The Interpublic Group of Companies, Inc. (“Interpublic”) and its
subsidiaries, and has been approved by the Compensation Committee of
Interpublic’s Board of Directors to participate in The Interpublic Senior
Executive Retirement Income Plan (“SERIP”);
               WHEREAS, the Participant has received and reviewed the pamphlet
entitled “The Interpublic Senior Executive Retirement Income Plan,” as amended
and restated effective January 1, 2007, which sets forth the basic terms and
conditions of SERIP (such pamphlet, as may be amended from time to time, being
referred to herein as the “Plan Document”); and
               WHEREAS, the Plan Document provides that certain details with
regard to the Participant’s benefit and other rights and responsibilities under
SERIP are to be set forth in the Participant’s Participation Agreement;
               NOW, THEREFORE, the undersigned Participant agrees to be bound by
the terms of the Plan Document, which terms are incorporated herein by
reference, and modified and expanded as follows:

1.   Effective Date. This Participation Agreement shall be effective as of the
following date:

  •   If the Participant has not participated in any Executive Defined Benefit
Arrangement (as defined in the Plan Document), and [he] [she] executes and
returns this Participation Agreement to Interpublic’s Human Resources Department
no later than                      [insert the 30th day after he first became
eligible to participate in SERIP], this Participation Agreement shall be
effective on the first day of the first calendar month that starts after [he]
[she] returns the executed Participation Agreement to Interpublic’s Human
Resources Department.

  •   If the Participant has participated in SERIP or any other Executive
Defined Benefit Arrangement (as defined in the Plan Document), or [he] [she]
does not return an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by the date specified in the preceding
paragraph, this Participation Agreement shall be effective as of January 1st of
the first calendar year that starts after [he] [she] returns the executed
Participation Agreement to Interpublic’s Human Resources Department.

2.   Benefit and Vesting. The Participant’s benefit under SERIP is
$                     per year, if paid in monthly installments for 15 years
starting on or after the Participant’s 60th birthday and after the benefit has
become fully vested. Subject to paragraph 3, below, and the

 



--------------------------------------------------------------------------------



 



    provisions of the Plan Document that are triggered by a Change of Control
(as defined in the Plan Document), this benefit is scheduled to become fully
vested on the following date (assuming the Participant continues in the
employment of Interpublic and its subsidiaries until such date):

  •   If the Participant returns an executed copy of this Participation
Agreement to Interpublic’s Human Resources Department by                     
[insert the 30th day after he first became eligible to participate in SERIP],
the scheduled vesting date will be                      [insert the 10th
anniversary of the last day of the calendar month in which the Participant
returns his executed Participation Agreement; for example, if participant turns
in Agreement on 6/15/08, vesting date would be 6/30/18].     •   If the
Participant does not return an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by the date specified in the preceding
paragraph, the scheduled vesting date will be December 31st of the tenth
calendar year that starts after the Participant returns an executed copy of this
Participation Agreement to Interpublic’s Human Resources Department.

As set forth in the Plan Document, the amount of the Participant’s benefit will
be reduced if payment starts before the Participant’s 60th birthday.

3.   Non-Competition and Non-Solicitation. For a period of two (2) years
following the termination of the Participant’s employment for any reason, the
Participant shall not: (a) accept employment with or serve as a consultant,
advisor or in any other capacity to an employer that is in competition with the
business unit or units of Interpublic by which the Participant is employed (the
“Business Unit”); (b) directly or indirectly, either on the Participant’s own
behalf or on behalf of any other person, firm or corporation, solicit or perform
services for any account that is a client of the Business Unit at the time of
the Participant’s termination of employment with the Business Unit or that was a
client of the Business Unit at any time within one year prior to the date of the
Participant’s termination of employment; or (c) directly or indirectly employ or
attempt to employ or assist anyone else to employ any person who is at such time
or who was within the six-month period immediately prior to such time in the
employ of the Business Unit. If the Participant breaches any provision of this
paragraph 3, [he] [she] shall forfeit [his] [her] vested benefit and return any
payments received pursuant to SERIP.       The Participant acknowledges that
these provisions are reasonable and necessary to protect Interpublic’s
legitimate business interests, and that these provisions do not prevent the
Participant from earning a living. If at the time of enforcement of any
provision of this Agreement, a court shall hold that the duration, scope, or
area restriction of any provision hereof is unreasonable under circumstances now
or then existing, the parties hereto agree that the maximum duration, scope, or
area reasonable under the circumstances shall be substituted by the court for
the stated duration, scope, or area.

        Senior Executive Retirement Income Plan   Page 2
Participation Agreement — New Participant           Participant
                                            

 



--------------------------------------------------------------------------------



 



4.   Form of Payment. Subject to the special rules set forth in the Plan
Document that apply following a Change of Control (as defined in the Plan
Document), the Participant’s vested benefit under SERIP (if any) shall be
distributed in monthly payments [check one]:

  ___   for 15 years.     ___   for 10 years, with the amount of the
Participant’s vested benefit being adjusted to reflect the value of the
accelerated payout, as provided in the Plan Document.

The Participant may not change the form in which [his] [her] benefit under SERIP
will be paid, except to the extent (if at all) that the Plan Document permits
the Participant to make such a change.

5.   Benefit Commencement Date. Interpublic shall begin paying the Participant’s
vested benefit at the time prescribed by the Plan Document. The Participant may
not change the time at which payment of [his] [her] benefit under SERIP begins,
except to the extent (if at all) that the Plan Document permits the Participant
to make such a change.

6.   Relationship to Plan Document. This Participation Agreement is intended to
be executed and administered in conjunction with the Plan Document, which is
incorporated herein by reference. To the extent that this Participation
Agreement does not address an issue, the applicable terms and provisions of the
Plan Document shall govern such issue. To the extent that any term or provision
of this Participation Agreement is inconsistent with a term or provision of the
Plan Document, the term or provision of this Participation Agreement shall
govern.

7.   Complete Statement. This Participation Agreement is a complete statement of
the Participant’s benefit and other rights under SERIP. Any change to the terms
of this Participation Agreement or to the Participant’s rights under SERIP shall
be adopted by executing an amendment or supplement to the Plan Document or to
this Participation Agreement.

8.   Knowing and Voluntary Agreement. By signing this Participation Agreement,
the Participant acknowledges that —

  •   [he] [she] has received and reviewed the Plan Document and this
Participation Agreement,     •   [he] [she] fully understands the terms of the
Plan Document and this Participation Agreement, and     •   [he] [she] is
entering into this Participation Agreement voluntarily.

*     *     *

        Senior Executive Retirement Income Plan   Page 3 Participation Agreement
— New Participant           Participant                                         
   

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, Interpublic, by its duly authorized officer,
and the Participant have caused this Participation Agreement to be executed.

                  The Interpublic Group of Companies, Inc.       Participant    
 
               
BY:
               
 
 
 
Timothy A. Sompolski      
 
   
 
  Executive Vice President,            
 
  Chief Human Resources Officer            
 
               
DATE:
      DATE:        
 
 
 
     
 
   

Return to Interpublic’s Human Resources Department.

               
For HR Use Only
       
 
           
Effective Date:
           
 
           
 
           
Vesting Date:
           
 
           

        Senior Executive Retirement Income Plan   Page 4
Participation Agreement — New Participant           Participant
                                            

 



--------------------------------------------------------------------------------



 



(FORM) [y41297y4129702.gif]

BENEFICIARY DESIGNATION: Senior Executive Retirement Income Plan

Participant’s Name            Soc. Sec. No: Home Address
City            State            Zip Date of Birth Daytime Telephone
Number            Evening Telephone Number

· Please check box if your address has changed within the last year. · I am
married. · I am not married.

Primary Beneficiary Designation
I hereby designate such of the following person(s) who shall survive me as my
Primary Beneficiary(ies):

1. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No. —

2. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No. —

3. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No.

Total = 100% —

Contingent Beneficiary Designation
If no Primary Beneficiary named above shall survive me, I designate such of the
following person(s) who shall survive me as my Contingent Beneficiary(ies).

1. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No. —

2. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No. —

3. Name            Relationship            Date of Birth            Percentage
Share* Address            Social Security No.

Total = 100% —

*If no percentage is designated, beneficiaries will share equally. If any of my
Primary Beneficiaries (or, if applicable, my Contingent Beneficiaries),
predecease me, his or her benefits will be shared among my surviving Primary
(or, if applicable, Contingent) Beneficiaries in accordance with the
proportionate shares of the surviving beneficiaries designated above or, if no
percentage is designated, equally.

Consent of Spouse
If a party other than the participant’s spouse is named as Primary Beneficiary
above, this designation is valid only if the participant’s spouse (if any)
consents below to the participant’s designation of the Primary Beneficiary(ies)
and only if the spouse’s consent is witnessed by a notary public.

I, , am the spouse of the above-named participant. I hereby consent to the
designation of the Primary Beneficiary(ies) specified above.

Spouse’s Signature            Date

STATE OF ___COUNTY OF: ___ss:

On ___, before me personally came ___; to me known and known to me to be the
individual described as the spouse herein who executed the foregoing consent and
duly acknowledged to me that he/she freely executed same.

___
Notary Public My Commission Expires:

Execution of Beneficiary Designation

Participant’s Signature            Date —— —

 